Order, Supreme Court, New York County (Edward H. Lehner, J.), entered April 6, 2004, which denied defendants’ motions for summary judgment, unanimously reversed, on the law, without costs, and defendants’ motions for summary judgment granted. The Clerk is directed to enter judgment in favor of defendants dismissing the complaint.
In support of their motions for summary judgment, defendants presented evidence establishing that they neither created nor had notice of the pole-and-chain structure which occasioned plaintiff’s injuries. Flaintiff’s attorney’s affirmation, which merely stated in conclusory fashion that plaintiff “was caused to trip and fall by reason of a chain which was part of [defendants’] scaffolding installation,” failed to sustain plaintiff’s burden of presenting evidence on either issue sufficient to demonstrate the existence of a triable question of fact (see Zuckerman v City of New York, 49 NY2d 557 [1980]; Chamberlain v City of New York, 286 AD2d 232, 233 [2001], lv denied 97 NY2d 605 [2001]). In fact, plaintiff failed to offer any evidence showing that it was more likely than not that defendants were responsible for the installation of the pole-and-chain structure (see Gayle v City of New York, 92 NY2d 936, 937 [1998]; Bernstein v City of New York, 69 NY2d 1020, 1022 [1987]), despite the presence of contractors other than defendant Spring Scaffolding at the site when plaintiffs injury occurred, or that defendants had actual or constructive notice that the structure was present at the site (see Gordon v American Museum of Natural History, 67 NY2d 836, 837 [1986]). Moreover, plaintiff himself testified that his injury occurred in front of the abutting property, 425 Seventh Avenue, and that the pole-and-chain structure was not attached to the scaffolding.
We have considered plaintiff’s other contentions and find *249them unavailing. Concur—Tom, J.P., Sullivan, Williams, Lerner and Sweeny, JJ.